Citation Nr: 1526316	
Decision Date: 06/22/15    Archive Date: 06/30/15

DOCKET NO.  13-30 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as chronic depression. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel







INTRODUCTION

The Veteran served on active duty from March 1974 to March 1978.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development is necessary prior to analyzing the merits of the claim.

The Veteran seeks service connection for a psychiatric disorder.  The RO's review of his electronic medical records from the Birmingham VA Medical Center (VAMC) shows that he received a diagnosis of dysthymic disorder during an October 2010 mental health intake consultation.  See July 2013 Statement of the Case.  Accordingly, there is evidence of a current disability.  

The Veteran maintains that he was hospitalized and treated for depression while stationed at the Norfolk Naval Base from 1977 to 1978.  See Veteran's VA Form 21-526, received in November 2009; VA Form 21-4138, dated December 27, 2010.  The RO, in February 2013, requested inpatient clinical records from the Norfolk Naval Base for the time period from January 1977 to October 1977; but none were located.  It does not appear that a request was made for the time period from November 1977 to December 1978.  This should be accomplished on remand.

Further, the Board observes that, on his September 2013 substantive appeal, the Veteran reported that he did not make rank and had no "get up and go about myself" in service.  He feels that his in-service behavior was uncharacteristic of him and ultimately represented a psychiatric problem.  Although the current record contains the Veteran's DD-214, it does not contain his service personnel folder.  These records should therefore be obtained and associated with the claims file for review.  

Lastly, a VA mental health examination should be afforded to the Veteran.  Not only does the record contain lay statements from the Veteran regarding psychiatric problems in service, it also contains an October 2010 lay statement from his mother who reported a noticeable change in his behavior upon his separation from service and return home.  As laypersons, the Veteran and his mother are competent to report what they witnessed first-hand.  Thus, in light of the medical evidence of a current psychiatric disability and the competent lay statements of record suggesting an in-service event, an examination should be scheduled for him.  Indeed, he has yet to undergo a VA compensation examination in connection with this appeal.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all private medical care providers that have treated him for any psychiatric problems since his separation from service.  Make arrangements to obtain all records that he adequately identifies and that not have already been obtained.

2.  Associate the Veteran's complete VA treatment records, dated since April 2000, with the claims folder.

3.  Make arrangements to obtain the Veteran's complete service personnel records.


4.  Make arrangements to obtain the Veteran's complete service treatment records, as well as any records associated with his subsequent service in the Naval Reserves.  

A specific request must be made for all inpatient/hospitalization records, clinical records, and mental health treatment records, dated from January 1977 through December 1978.

5. Then, schedule the Veteran for a VA mental health examination with a psychologist or psychiatrist.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.

After reviewing the claims file and interviewing the Veteran, the examiner is asked to respond to the following:

a)  Diagnose any acquired psychiatric disability found to be present, to include a dysthymic disorder/chronic depression.

b)  Determine whether any currently diagnosed psychiatric disability, to include dysthymic disorder, had its clinical onset in service or is otherwise causally or etiologically related to the Veteran's active service.   

*Please reconcile the opinion with all evidence of record, to include the competent lay statements provided by the Veteran and his mother, as well as any newly associated service personnel records, Norfolk Naval Base treatment records, and/or VA treatment records.  

In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of pertinent evidence of record.  If the examiner is unable to render an opinion without resort to speculation, he or she must explain why and so state.

6.  Finally, readjudicate the claim on appeal.  If the benefit sought remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




